UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2143



JOHN A. SHAY,

                                            Plaintiff - Appellant,

          versus


ROBERT F. SWEENEY, Individually and in his
former official capacity as Chief Judge,
District Court of Maryland; MARTHA R. RASIN,
Chief Judge, District Court of Maryland; J.
JOSEPH CURRAN, JR.; RICHARD N. DIXON, State
Treasurer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-97-
1549-AMD)


Submitted:   December 11, 1997         Decided:     December 24, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John A. Shay, Appellant Pro Se. Julia Melville Freit, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Shay
v. Sweeney, No. CA-97-1549-AMD (D. Md. July 22, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2